DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 5, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al 20190107424 (hereinafter Welle) in view of Warnick et al 10,317,518 (hereinafter Warnick) and Preece et al 20200103499 (hereinafter Preece).
claim 1, Welle discloses a radar system for detecting aircraft signatures comprises a plurality of radar clusters (301, see figs. 4-7, [0061]-[0062], [0068], [0072]) comprising: 
a plurality of transmit antennas (see figs. 4-7, [0058], [0061], [0068], [0072]); and
a plurality of receive antennas (see figs. 4-7, [0058], [0061]); and 
wherein the plurality of transmit antennas and the plurality of receive antennas are co-located within at least one radar cluster (see figs. 4-7, [0058], [0061], [0068], [0072]), wherein the plurality of transmit antennas are time synchronized and/or phase coherent with the plurality of receive antennas (see figs. 4-7, [0061], [0068]-[0072]), and
wherein the system further comprises a processor ([0027], [0071]-[0076]) configured to compile multiple received data sets and to thereafter perform phase adjustments of the received data sets to increase power of a particular beam (scanning by means of digital beam forming, see [0023], [0054], [0058], [0096]).
	While Welle discloses perform phase adjustments of the received data sets to increase power of a particular beam, Welle does not disclose increasing the power of the beam in a potential aircraft fly-zone.
	In the same field of endeavor, Warnick discloses a radar system for detecting aircraft signatures, comprising a transmit antenna and receive antennas, and a processor configured to compile multiple received data sets and to thereafter perform phase adjustments of the received data sets to increase power of a particular beam in a potential aircraft fly-zone (UAV with receive antennas that use digital beamforming to detect obstacles such as airliners, see figs. 1 and 2, col. 5, lines 15-39, col. 6, lines 4-6 and 42-45, col. 9, lines 4-19, col. 10, line 26 – col. 11, line 7).

	Welle as modified by Warnick discloses the claimed invention except wherein the processor is further configured to interpret aircraft signatures from a set of user instructions based on a known location of an aircraft by means of cognitive intelligence, wherein the set of user instructions comprises ground truth data comprising both raw data and reconstructed images of the aircraft.
	In the same field of endeavor, Preece discloses a processor (see figs. 1-2, [0044]-[0045]) configured to interpret aircraft signatures from a set of user instructions based on a known location of an aircraft by means of cognitive intelligence (using machine learning to identify and classify an object as a specific drone based on location of the drone ([0016], [0016]-[0017], [0065], [0084]), wherein the set of user instructions comprises ground truth data comprising both raw data and reconstructed images of the aircraft (using machine learning to identify and classify an object as a specific drone based on known location of the drone, wherein the machine learning algorithm is trained using labeled visual data/images and other data such as Doppler signatures, infrared data, radar data (~ground truth data) ([0016], [0016]-[0017], [0049], [0060], [0064]-[0065], [0070], [0077]-[0078], [0081], [0084]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Preece with the combination of Welle as modified by Warnick by using a machine learned algorithm to 
Regarding claim 2 as applied to claim 1, Welle further discloses wherein the plurality of radar clusters are preferably stationary multistatic radar clusters (see figs. 4-7, [0061], [0067]-[0068]).  
Regarding claim 4 as applied to claim 1, Welle further discloses, wherein the plurality of transmit antennas and the plurality of receive antennas are co-located on an antenna array, preferably on a sparse antenna array for digital beamforming (see figs. 4-7, [0056], [0061], [0067]-[0068]).  
Regarding claim 5 as applied to claim 1, Welle further discloses wherein the plurality of transmit antennas are configured to broadcast transmitter signals sequentially or simultaneously, and wherein the plurality of receive antennas are configured to receive the reflected transmitter signals sequentially or simultaneously (see figs. 4-7, [0061], [0067]-[0068]).  
	Regarding claim 13, Welle et al discloses a method for detecting aircraft signatures in a radar system comprising a plurality of radar clusters (301, see figs. 4-7, [0061]-[0062], [0068], [0072]), which comprise a plurality of transmit antennas and a plurality of receive antennas (see figs. 4-7, [0058], [0061], [0068], [0072]), the method comprising the steps of: 
co-locating the plurality of transmit antennas and the plurality of receive antennas within at least one radar cluster (see figs. 4-7, [0058], [0061], [0068], [0072]); and 

wherein the plurality of transmit antennas are time synchronized and/or phase coherent with the plurality of receive antennas (see figs. 4-7, [0061], [0068]-[0072]).  
	While Welle discloses perform phase adjustments of the received data sets to increase power of a particular beam, Welle does not disclose increasing the power of the beam in a potential aircraft fly-zone.
	In the same field of endeavor, Warnick discloses a radar system for detecting aircraft signatures, comprising a transmit antenna and receive antennas, and a processor configured to compile multiple received data sets and to thereafter perform phase adjustments of the received data sets to increase power of a particular beam in a potential aircraft fly-zone (UAV with receive antennas that use digital beamforming to detect obstacles such as airliners, see figs. 1 and 2, col. 5, lines 15-39, col. 6, lines 4-6 and 42-45, col. 9, lines 4-19, col. 10, line 26 – col. 11, line 7).
	It would therefore have been obvious to one of ordinary skill in the art to combine the teaching of Warnick with Welle by implementing a radar with receive antennas performing digital beamforming, as discloses by Warnick, for the benefit of providing the capability of scanning the antenna beams in many directions.
	Welle as modified by Warnick discloses the claimed invention except interpreting aircraft signatures from a set of user instructions based on a known location of an aircraft by means of cognitive intelligence, wherein the set of user instructions 
	In the same field of endeavor, Preece discloses a processor (see figs. 1-2, [0044]-[0045]) configured to interpret aircraft signatures from a set of user instructions based on a known location of an aircraft by means of cognitive intelligence (using machine learning to identify and classify an object as a specific drone based on location of the drone ([0016], [0016]-[0017], [0065], [0084]), wherein the set of user instructions comprises ground truth data comprising both raw data and reconstructed images of the aircraft (using machine learning to identify and classify an object as a specific drone based on known location of the drone, wherein the machine learning algorithm is trained using labeled visual data/images and other data such as Doppler signatures, infrared data, radar data (~ground truth data) ([0016], [0016]-[0017], [0049], [0060], [0064]-[0065], [0070], [0077]-[0078], [0081], [0084]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Preece with the combination of Welle as modified by Warnick by using a machine learned algorithm to identify an aerial device, for the benefit of properly identifying specific types of aerial objects.
	Regarding claim 15 as applied to claim 13, Welle further discloses  wherein the method further comprises the step of: co-locating the plurality of transmit antennas and the plurality of receive antennas on an antenna array, preferably on a sparse antenna array for digital beamforming (see figs. 4-7, [0056], [0061], [0067]-[0068]).  
claim 16 as applied to claim 13, Welle further discloses wherein the method further comprises the steps of: broadcasting transmitter signals sequentially or simultaneously; and receiving the reflected transmitter signals sequentially or simultaneously (see figs. 4-7, [0061], [0067]-[0068]).  
	Regarding claim 19 as applied to claim 13, Welle further discloses wherein the method further comprises the step of utilizing multiple chirp signals with a range of ramps and frequency levels to avoid aliasing at low frequencies and to obtain higher resolution (see [0063]-[0065]).  
Claims 3, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al 20190107424 (hereinafter Welle) in view of Warnick et al 10,317,518 (hereinafter Warnick) and Preece et al 20200103499 (hereinafter Preece) as applied to claims 1 and 13 above, and further in view of Eckert et al 20200256972 (hereinafter Eckert).
Regarding claims 3, 10, and 14 as applied to claims 1 and 13 respectively, Welle as modified by Warnick and Preece discloses the claimed invention except wherein the plurality of radar clusters are arranged in an arching formation to cover a portion of a potential aircraft fly-zone, and wherein the system further comprises a plurality of multistatic transmit antennas and a plurality of multistatic receive antennas which are arranged in an arching formation.  In the same field of endeavor, Eckert discloses a system with a plurality of radar sensors, comprising an arrangement of multistatic transmit and receive antennas in an arching formation (see fig. 14, [0101]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the transmitters and receivers in Welle in the 
Regarding claim 11 as applied to claim 10, Welle further discloses wherein the plurality of transmit antennas are configured to broadcast in quick successions in order to cover the potential aircraft fly-zone in a very small total time frame (see figs. 4-7, [0058], [0067]).
Claims 6-8, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al 20190107424 (hereinafter Welle) in view of Warnick et al 10,317,518 (hereinafter Warnick) and Preece et al 20200103499 (hereinafter Preece) as applied to claims 1 and 13 above, and further in view of Roberts et al 20200083979 (hereinafter Roberts). 
Regarding claims 6 and 17 as applied to claims 1 and 13, Welle as modified by Warnick and Preece discloses the claimed invention wherein the system further comprises: a processing unit, configured to determine a distance of the aircraft corresponding to a delay of the broadcasted and the reflected transmitter signals; and wherein the processing unit is further configured to detect a motion of the aircraft by analyzing Doppler shifts acquired from the reflected transmitter signals.  In a similar field of endeavor, Roberts discloses a processing unit (see fig. 1, [0032]), configured to determine a distance of an aircraft corresponding to a delay of the broadcasted and the reflected transmitter signals ([0020], [0021], [0053]); and wherein the processing unit is further configured to detect a motion of the aircraft by analyzing Doppler shifts acquired from the reflected transmitter signals ([0020], [0021], [0053], [0062], [0064]).  

Regarding claims 7 and 18 as applied to claims 6 and 13, Welle as modified by Warnick, Preece, and Roberts discloses the claimed invention. Roberts further discloses wherein the processor is further configured to identify aircraft signatures to detect aircraft locations by: determining movement signatures corresponding to the motion of the aircraft if the aircraft is moving ([0020], [0021], [0053], [0062], [0064]); and determining micro-Doppler signatures corresponding to micro-Doppler analysis of phase shifts if the aircraft is stationary ([0020], [0021], [0053], [0062], [0064]).  
Regarding claim 8 as applied to claim 6, Welle as modified by Warnick , Preece, and Roberts discloses the claimed invention. Welle further discloses wherein the processing unit is further configured to utilize multiple chirp signals with a range of ramps and frequency levels to avoid aliasing at low frequencies and to obtain higher resolution (see [0063]-[0065]).  
 Regarding claim 12 as applied to claim 1, Welle as modified by Warnick, Preece, and Roberts discloses the claimed invention. Roberts further discloses wherein the aircraft signatures to be detected are drone signatures ([0020], [0021], [0053], [0062], [0064]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Owens et al 20200158822 discloses an aerial vehicle system comprising a radar system for providing a signature associated with a reflected radar signal.
DeBitetto et al 20190011934 discloses UAV comprising a sensor for gathering environmental data, and the environmental data is compared to signature data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648